DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a color film substrate, comprising: a base substrate; a color resistance layer arranged on the base substrate, the color resistance layer comprising a plurality of color resistances arranged in an array; a black matrix arranged between adjacent ones of the color resistances; a protruding structure arranged on at least a portion of the black matrix and surrounding at least one of the color resistances; wherein a surface of the protruding structure away from the base substrate does not exceed a surface of the color resistance away from the base substrate, the color resistance adjacent to the protruding structure, wherein the plurality of color resistances comprise a red color resistance, a green color resistance and a blue color resistance; the protruding structure is disposed on the black matrix between two of the color resistances in the same color; and the protruding structure is not disposed on the black matrix between of the two color resistances in different colors. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 1, Okabe et al (U.S. PGPub No. 2005/0134639) teaches a color film substrate (Fig 13), comprising: a base substrate (Fig 13A, 2); a color resistance layer (Fig 13C, 6; para 0165 lines 9-12) arranged on the base substrate, the color resistance layer comprising a plurality of color resistances arranged in an array (Fig 13C, 6); a black matrix (3; para 0176) arranged between adjacent ones of the color resistances; a protruding structure (5) arranged on at least a portion of the black matrix and surrounding at least one of the color resistances; wherein a surface of the protruding structure (the top surface) away from the base substrate (2) 
However, neither Okabe, nor any additional cited art, teach or suggest, the specific limitations of “the protruding structure is disposed on the black matrix between two of the color resistances in the same color; and the protruding structure is not disposed on the black matrix between of the two color resistances in different colors” nor would it have bene obvious to do so in combination.
Claims 3-13 and 15-20 are also allowable for depending on claim 1. 

Claim 14 recites a method for manufacturing a color film substrate, comprising: providing a base substrate; arranging a color resistance layer on the base substrate, wherein the color resistance layer comprises a plurality of color resistances arranged in an array, wherein the plurality of color resistances comprise a red color resistance, a green color resistance and a blue color resistance; the protruding structure is disposed on the black matrix between two of the color resistances in the same color; and the protruding structure is not disposed on the black matrix between of the two color resistances in different colors; arranging a black matrix between adjacent ones of the color resistances; arranging a protruding structure on at least a portion of the black matrix, and a surface of the protruding structure away from the base substrate does not exceed a surface of one of the color resistances away from the base substrate, the color resistance adjacent to the protruding structure. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 14, Okabe et al (U.S. PGPub No. 2005/0134639) teaches a method for manufacturing a color film substrate (Fig 13), comprising: providing a base substrate (Fig 13A, 2) ; arranging a color resistance layer (Fig 13C, 6; para 0165 lines 9-12) on the base substrate, 
However, neither Okabe, nor any additional cited art, teach or suggest, the specific limitations of “the protruding structure is disposed on the black matrix between two of the color resistances in the same color; and the protruding structure is not disposed on the black matrix between of the two color resistances in different colors” nor would it have bene obvious to do so in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249.  The examiner can normally be reached on Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        2/11/2021